DETAILED ACTION
Claims 1-30 are currently pending in the present action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26-27 are objected to because of the following informalities:  Claims 26-27 recites “were”. This appears to be a typo. Examiner suggests changing “were” to “where”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “capturing sound at a plurality of respectively effectively spatially separated locations of a locality; evaluating the second captured sound; and developing a second sound field of the locality based on the action of evaluating the second captured sound” (Emphasis added). Claim 21 depends on Claim 17, which also recites “a locality”. It is unclear which locality Claim 21 refers to, since “a locality” was also recited in Claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benway et al., U.S. Patent No. 10,446,168, filed on 4/2/2014 (Benway).

As to Claim 1, Benway discloses a system, comprising: a central processor apparatus [16] configured to receive input from a plurality of sound capture devices [8, 10] (see Fig. 1), wherein the central processor apparatus [16] is configured to collectively evaluate the input from the plurality of sound capture devices [8, 10] to identify at least one spatial location that is more conducive to hearing with a hearing prosthesis [10] relative to another spatial location (a geographical area having a lower noise level is determined at step [808]; col. 12, lines 11-16; the noise level is inherently 

As to Claim 3, Benway remains as applied above to Claim 1. Benway further discloses that the system further includes a plurality of microphones [54, 88] spatially located at least 3 meters apart from one another (the sound capture devices [8] are shown in different rooms, which would inherently require a spacing over 3 meters; see Fig. 9); the microphones [54, 88] are configured to output respective signals indicative of respective captured sounds (the sound capture device comprises a microphone that captures sounds; col. 6, lines 11-14); and the system is configured to provide the respective signals and/or modified signals based on the respective signals to the central processor apparatus [16] as the input from the plurality of sound capture devices [8, 10] (the noise level measurements are reported to the central processor apparatus [16]; col. 6, lines 34-37).

As to Claim 4, Benway remains as applied above to Claim 3. Benway further discloses that the microphones [54, 88] are respectively part of respective products having utility beyond that for use with the system (the sound capture devices that have the microphones are mobile devices and headsets; col. 4, lines 30-34); and the microphones are part of an Internet of Things (the devices are connected to the internet; col. 4, lines 51-59).

Claim 8, Benway remains as applied above to Claim 1. Benway further discloses that the system further includes a display apparatus [58] configured to provide landscape data indicative of the identified at least one spatial location that is more conducive to hearing with a hearing prosthesis relative to another spatial location (“heat maps” of noise zones are displayed to users; col. 3, lines 45-60).

As to Claim 9, Benway discloses a method, comprising: simultaneously capturing sound at a plurality of respective local globally spatially separated locations [902, 906, 908] utilizing respectively located separate sound capture devices [8]; evaluating the captured sound (noise levels are captured and measured at the locations; col. 11, lines 64-67; col. 12, lines 1-5); and developing one or more acoustic landmarks based on the captured sound (a map based on the noise level measurements is generated; col. 12, lines 12-14).

As to Claim 10, Benway remains as applied above to Claim 9. Benway further discloses using the developed one or more acoustic landmarks, developing an acoustic landscape that is a two or three dimensional sound field (“heat maps” of noise zones are generated; col. 3, lines 39-44).

As to Claim 11, Benway remains as applied above to Claim 9. Benway further discloses that the acoustic landmark(s) are geographical location(s) at which a cochlear implant recipient will have a more realistic hearing percept relative to other geographical locations (a geographical area having a lower noise level is determined at step [808]; 

As to Claim 15, Benway remains as applied above to Claim 9. Benway further discloses that the action of developing one or more acoustic landmarks based on the captured sound includes determining a spatial location where there is minimal noise and/or reverberation interference relative to another spatial location based on the evaluation of the captured sound (a geographical area having a lower noise level is determined at step [808]; col. 12, lines 11-16).

As to Claim 16, Benway remains as applied above to Claim 9. Benway further discloses subsequently utilizing the plurality of sound capture devices [8, 10] to capture sound for reasons unrelated to developing one or more acoustic landmarks based on the captured sound (the sound capture devices are for communication as well; col. 5, lines 29-40).

As to Claim 17, Benway discloses capturing sound at a plurality of respectively effectively spatially separated locations of a locality (noise levels are captured and measured at the locations; col. 11, lines 64-67; col. 12, lines 1-5); evaluating the captured sound; and developing a sound field of the locality (a map based on the noise level measurements is generated; col. 12, lines 12-14).

Claims 17-19, 21-22, 24-25 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glaser et al., U.S. Patent No. 10,409,458, filed on 9/27/2016 (Glaser).

As to Claim 17, Glaser discloses a method, comprising: capturing sound at a plurality of respectively effectively spatially separated locations of a locality (a set a microphones [110] is used to capture audio from a set of distinct locations; col. 4, lines 43-45; see Fig. 1); evaluating the captured sound; and developing a sound field of the locality (the sound is analyzed by analyzer [120], to produce an audio map; col. 4, lines 45-47).

As to Claim 18, Glaser remains as applied above to Claim 17. Glaser further discloses that the sound field is a three dimensional sound field (col. 4, lines 65-67).

As to Claim 19, Glaser remains as applied above to Claim 17. Glaser further discloses that the action of developing the sound field includes: evaluating the evaluated captured sound in view of data particular to a hearing related feature of a particular recipient of a hearing prosthesis (an audio generator in the system produces an audio output, the system is integrated into a hearing aid; col. 11, lines 37-43).

As to Claim 21, Glaser remains as applied above to Claim 17. Glaser further discloses (in Fig. 6) that the developed sound field is a first sound field (at [S1]) of the locality; and the method further includes, at a temporal location substantially different from that at which the first sound field (at [S1]) was developed: capturing sound [S2] at a plurality of respectively effectively spatially separated locations of a locality; evaluating the second captured sound [S2]; and developing a second sound field (at [S2]) of the locality based on the action of evaluating the second captured sound [S2] (the system detects and localizes multiple sound sources; col. 4, lines 58-59).

As to Claim 22, Glaser remains as applied above to Claim 21. Glaser further discloses that in between the development of the first sound field and the development of the second sound field, the acoustic environment of the locality has effectively changed (if the location of the sound source changes, the sound field is updated with the new location; col. 8, lines 38-50).

As to Claim 24, Glaser discloses a method, comprising: receiving data indicative of sound captured at a plurality of spatially separated locations in a closed environment (a set a microphones [110] is used to capture audio from a set of distinct locations; col. 4, lines 43-45; see Fig. 1), wherein the enclosed environment has an acoustic environment such that a given sound has different properties at the different locations owing to the acoustic environment (an example acoustic environment is a conference room; col. 5, lines 5-10; this would inherently give sounds different acoustic properties at different locations); and evaluating the data to determine at least one spatially linked acoustic related data point (the sound is analyzed by analyzer [120], to produce an audio map; col. 4, lines 45-47) based on one or more hearing related features of a specific hearing impaired individual (the audio augments the audio of a hearing aid; col. 3, lines 50-56).

As to Claim 25, Glaser remains as applied above to Claim 24. Glaser further discloses that the hearing related feature of the specific individual is that the individual relies on a hearing prosthesis to hear (the audio augments the audio of a hearing aid; col. 3, lines 50-56).

As to Claim 30, Glaser remains as applied above to Claim 24. Glaser further discloses that the action of receiving data indicative of sound captured is executed effectively simultaneously by a plurality of respective microphones [110] of portable devices of transient people relative to the enclosed environment with no relationship to one another who are present in the enclosed environment (multiple smart phones of different users act as the microphone array; col. 5, lines 19-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al., U.S. Patent No. 10,446,168, filed on 4/2/2014 (Benway), in view of Crawford et al., U.S. Patent No. 8,270,647, patented on 9/18/2012 (Crawford).

As to Claim 5, Benway remains as applied above to Claim 1. Benway does not explicitly disclose that the hearing prosthesis is a cochlear implant. However, providing a cochlear implant as an earpiece was well known. Crawford teaches a similar earpiece for connection to a phone (Crawford: col. 7, lines 29-37), wherein the hearing prosthesis is a cochlear implant (Crawford: col. 4, lines 30-32). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a cochlear implant as the hearing prosthesis of Benway, for the benefit of versatility.

As to Claim 6, Benway remains as applied above to Claim 1. Benway further discloses that the system is configured to collectively evaluate the input from the plurality of sound capture devices [8, 10] to identify at least one spatial location that is more conducive to hearing with the hearing prosthesis relative to another spatial location and relative to that which would be the case for another type of hearing prosthesis (a geographical area having a lower noise level is determined at step [808]; col. 12, lines 11-16; the noise level is inherently more conducive to hearing since the noise is lower, this would include hearing with any type of hearing prosthesis, since the overall noise would be lower.)
Benway does not explicitly disclose that the hearing prosthesis is a cochlear implant. However, providing a cochlear implant as an earpiece was well known. Crawford teaches a similar earpiece for connection to a phone (Crawford: col. 7, lines 29-37), wherein the hearing prosthesis is a cochlear implant (Crawford: col. 4, lines 30-32). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a cochlear implant as the hearing prosthesis of Benway, for the benefit of versatility.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Benway et al., U.S. Patent No. 10,446,168, filed on 4/2/2014 (Benway), in view of Kim et al., U.S. Patent No. 9,360,546, patented on 9/2016 (Kim).

As to Claim 12, Benway remains as applied above to Claim 9. Benway further discloses that the action of evaluating the captured sound includes: comparing respective gains of the captured sound (the sound level in dB is measured; col. 3, lines 20-28) and the action of developing one or more acoustic landmarks includes: utilizing known locations of the respective sound capture devices [8, 10] relative to a fixed location and/or relative to one another in combination with the evaluated captured sound to develop weighted locations weighted relative to sound quality (location information and sound level information are combined to identify “hot spots” and “quiet zones”; col. 3, lines 36-44).
It is noted that Benway does not explicitly disclose that the action of evaluating the captured sound includes comparing respective phases of the captured sound. However, taking phase of the captured sound in the measurement of noise levels was well known. Kim teaches a method similar to Benway for mapping environmental noise (col. 26, lines 20-31) that includes comparing respective phases of the captured sound (col. 10, lines 40-46). Therefore, it would have been obvious to one of ordinary skill in the art to compare the respective phases of the captured sound, in order to provide greater accuracy despite gain mismatches from different microphones (Kim: col. 11, lines 7-12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al., U.S. Patent No. 10,409,458, filed on 9/27/2016 (Glaser), in view of Sabin, U.S. Patent No. 9,693,152, patented on 6/27/2017 (Sabin).

As to Claim 20, Glaser remains as applied above to Claim 17. Glaser further discloses that the action of developing the sound field includes: evaluating the evaluated captured sound in view of data particular to a hearing prosthesis recipient (an audio generator in the system produces an audio output, the system is integrated into a hearing aid; col. 11, lines 37-43).
statistical data relating to cochlear implant recipients. However, Glaser does disclose that the system is used for enhanced hearing assistance (col. 11, lines 62-67), and using statistical data relating to cochlear implant recipients was well known. Sabin teaches enhancing hearing by evaluating captured sound in view of statistical data (signal processing parameters are based on statistical audiological values for a population; col. 3, lines 39-50) relating to cochlear implant recipients (the processing parameters are for a cochlear implant; col. 4, lines 19-25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate evaluating captured sound in view of statistical data relating to cochlear implant recipients.

Allowable Subject Matter
Claims 2, 7, 13-14, 23, and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the unique feature of the central processor apparatus being configured to receive input pertaining to a particular feature of a given hearing prosthesis; and the central processor apparatus being configured to collectively evaluate the input from the plurality of sound capture devices and the input pertaining to the particular feature of the given hearing prosthesis to identify the at least one spatial location that is more conducive to hearing with the particular hearing prosthesis relative to another spatial location. Claim 7 recites the unique feature of the system being configured to receive input indicative of a specific recipient of the hearing prosthesis's hearing profile. Claim 13 recites the unique step of evaluating the evaluated captured sound in view of data particular to a hearing related feature of a particular recipient of a hearing prosthesis; and identifying a location conducive to hearing ambient sound originating in the vicinity of the sound capture devices based on the evaluation of the evaluated captured sound evaluated in view of the data indicative of the recipient of a hearing prosthesis. Claim 23 recites the unique step of identifying a recurring time period where, statistically, the sound environment is more conducive to a recipient of a hearing prosthesis relative to other time periods based on a comparison of at least the first and second sound fields. Claim 26 recites the unique feature of the spatially linked acoustic related data point is a location in the enclosed environment w(h)ere the effects of the below average dynamic hearing perception will be lessened relative to other locations. Claim 27 recites the unique feature of the hearing related feature of the specific individual is that the individual has below average hearing comprehension at certain reverberation levels; and the spatially linked acoustic related data point is a location in the enclosed environment w(h)ere reverberation levels are lower than at other locations. Claim 28 recites the unique feature of the hearing related feature of the specific individual being a current profile of a variable profile of a hearing prosthesis worn by the individual. Claim 29 recites the unique feature of the hearing related feature of indicating the at least one of the acoustic related data points on the map as a recommended location for the individual to position himself or herself to improve his or her hearing in the enclosed environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653